___________

                            No. 95-2579
                            ___________

David Preston Pardue,            *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Eastern District of Arkansas.
Larry Norris, Director,          *
Arkansas Department of           *        [PUBLISHED]
Correction,                      *
                                 *
          Appellee.              *

                            ___________

                  Submitted:   January 9, 1996

                        Filed: January 24, 1996
                             ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     David Preston Pardue appeals the denial of his second 28
U.S.C. § 2254 petition for abuse of the writ. We affirm.


     Pardue was convicted of robbery of a Wal-Mart store in 1987.
His conviction was affirmed on appeal. He filed his first petition
for habeas corpus relief in 1989, alleging newly discovered
evidence relating to eyewitness identification.    In the present
petition, Pardue challenges the lawfulness of his arrest and
asserts ineffective assistance of counsel.1

     1
      Pardue has moved to supplement the record with an affidavit
never presented to the district court. In the affidavit, Pardue
asserts that his attorney had a conflict of interest by virtue of
her former marriage to a member of the family of the founder of
Wal-Mart.   She had been divorced for over 10 years before she
represented Pardue. Pardue asserts that he only recently became
aware of this fact. The State of Arkansas opposes the motion to
     A second or successive petition for habeas corpus must be
dismissed as an abuse of the writ unless the petitioner can show
external cause and prejudice or a fundamental miscarriage of
justice. McCleskey v. Zant, 499 U.S. 467. 493-94 (1991). Pardue
has not shown that he lacked a factual or legal basis to raise his
claims in the first petition or that anything else prevented him
from doing so.


     After consideration of Pardue's arguments on appeal, we affirm
for the reasons stated in the district court's well reasoned
opinion. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




supplement the record, but nonetheless offers the affidavit of
Pardue's attorney. In that affidavit, she states that Pardue knew
of her relationship to the Walton family at the time of his first
habeas corpus petition.

     Pardue has shown no reason why these materials were not
presented to the district court, in spite of several opportunities
to present them--e.g., in response to a show cause order, or as
part of an objection to the magistrate's findings. Accordingly,
Pardue's motion to supplement the record is denied. We add that if
we were to consider the evidence, it would not change this outcome.

                               -2-